Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 14, 2019

                                      No. 04-19-00416-CV

         VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.L.C.,
                                 Appellants

                                                 v.

                            Ho Kon PARKER and Richard T. Parker,
                                       Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19561
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
       Appellees filed a motion to dismiss this appeal for lack of jurisdiction asserting
appellants’ notice of appeal was untimely filed, and appellants were ordered to file a response.
Appellants filed a response stating they addressed the jurisdictional issue in the appellants’ brief
which was filed the same day.

        Having reviewed appellants’ brief, it is unclear on what basis appellants are claiming this
court has jurisdiction. In their brief, appellants make reference to the district court providing
notice of its April 1, 2019 judgment on April 4, 2019; however, the deadline for filing a notice of
appeal is only extended if a party affected by the judgment has not received notice or acquired
actual knowledge within twenty days after the judgment was signed. See TEX. R. APP. P.
4.2(a)(1).

        Having further considered the jurisdictional issue, however, this court construes
appellants’ appeal as a timely restricted appeal pursuant to Rule 30 of the Texas Rules of
Appellate Procedure because the appeal is from a default judgment and appellants’ motion for
new trial was untimely filed. See TEX. R. APP. P. 30 (“A party who did not participate—either in
person or through counsel—in the hearing that resulted in the judgment complained of and who
did not timely file a postjudgment motion or request for findings of fact and conclusions of law,
or a notice of appeal within the time permitted by Rule 26.1(a), may file a notice of appeal within
the time permitted by Rule 26.1(c).”); see also Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex.
1997) (noting Texas Supreme Court “has never wavered from the principle that appellate courts
should not dismiss an appeal for a procedural defect whenever any arguable interpretation of the
Rules of Appellate Procedure would preserve the appeal”). Accordingly, this appeal is
RETAINED on the docket of this court.

        Appellants’ request for an extension of time to file their brief is GRANTED. Given this
court’s order construing this appeal as a restricted appeal, appellants are ORDERED to file an
amended brief no later than thirty days from the date of this order framing their issues under the
legal standards applicable to restricted appeals.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk